                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ALVIN DARRELL SMITH,             :
                                 :
          Petitioner             :
                                 :
     v.                          :       CIVIL NO. 3:CV-14-597
                                 :
U. S. PAROLE COMM’N, ET AL.,     :       (Judge Conaboy)
                                 :
          Respondents            :

___________________________________________________________________
                             MEMORANDUM
                             Background

      Alvin Darrell Smith (Petitioner) an inmate presently confined

at the Allenwood United States Penitentiary, White Deer,

Pennsylvania (USP-Allenwood) initiated this pro se petition seeking

habeas corpus relief under 28 U.S.C. § 2241 in the United States

District Court for the Eastern District of Pennsylvania.    The

Eastern District of Pennsylvania subsequently transferred

Petitioner’s action to this Court.

     Named as Respondents are the United States Parole Commission

(Parole Commission); the Federal Bureau of Prisons (BOP); the

District of Columbia Department of Corrections; the Attorney

General; and the Mayor of the District of Columbia. This Court

previously stated that the USP-Allenwood Warden was the only

properly Respondent in this matter.   Service of the petition was

previously ordered.

     Smith was convicted of second degree murder while armed,


                                -1-
carrying a dangerous weapon, and possession of a prohibited weapon

in the Superior Court for the District of Columbia.1    Petitioner

describes his crime as being accidental murder with a knife.

Petitioner was sentenced on March 15, 1994 to a fifteen (15) year

to life term of imprisonment.    Smith indicates that he did not

pursue a direct appeal.

     The Petitioner is also serving a consecutive eighteen (18)

month to six (6) year sentence for taking indecent liberties with a

child which was imposed by the Superior Court for the District of

Columbia on March 22, 1994.

     Petitioner indicates that his present action is challenging

the calculation of his sentence, denial of his parole application,

as well as the validity of his conviction and sentence.    See Doc.

1, p. 3, ¶ 5.    According to his Petition, Smith is being detained

pursuant to an expired judgment and commitment order.    Petitioner

vaguely adds that since the “commercial transaction” on the

judgment and commitment order is complete he is entitled to

mandatory release/parole.    See id. p. 6, ¶ 11.   Smith further

indicates that his sentence is no longer valid because there was no

true bill of indictment.2


     1
        District of Columbia offenders such as Smith are considered
state prisoners for purposes of the federal habeas corpus statutes.
See Madley v. United States Parole Comm’n, 278 F.3d 1306, 1309
(D.C. Cir. 2002).
     2
         Smith maintains in part that he completed service of his
                                                        (continued...)

                                  -2-
     It is also alleged that Petitioner was not awarded good time

credits which he earned for completion of institutional programs;

the BOP improperly calculated his parole eligibility date; and   he

should have been granted parole in 2005.

Discussion

     Title 28, United States Code § 2241, vests the federal

district courts with jurisdiction to grant a writ of habeas corpus

to persons in custody in violation of the Constitution, laws, or

treaties of the United States.   28 U.S.C. § 2241(c)(3).

     It is initially noted that the Petitioner’s claims of

entitlement to federal habeas corpus relief are set forth in a

rambling manner which are at times difficult to decipher.

Nonetheless Smith’s filings have been afforded the liberal

treatment which he is entitled to as a pro se litigant.    Moreover,

the Petitioner has made numerous subsequent supplemental filings,

including contentions relating to the conditions of his confinement

which are totally unrelated to his pending habeas corpus claims.

This Court will only address those claims which seek federal habeas

corpus relief and are set forth in the Petition.

Valid Sentence

     Petitioner initially contends that his judgment and commitment

     2
      (...continued)
sentence on January 14, 2010, at another point, he asserts that he
has been illegally detained by the Parole Commission since January
5, 2005.


                                 -3-
order is illegal because it is not a true bill.   See Doc. 1, p. 7.

He adds that “the commercial transaction has to be terminated at

the end of sentence imposed completed 1-14-10 parole is mandatory.”

Id.

      Respondent asserts that the vague arguments that Petitioner’s

life sentence is invalid or expired are meritless.    The argument

notes that contrary to Petitioner’s assertion that a sixteen (16)

year sentence was imposed, he was clearly sentenced to a life

sentence with a minimum term of fifteen (15) years.

      Based upon this Court’s review of the record, notably

Petitioner’s Judgment and Commitment Orders, it is clear that the

Respondent has clearly established that Smith was prosecuted,

convicted, and thereafter sentenced to a term of life imprisonment

with a minimum term of fifteen (15) years.   There is simply no

discernible facts set forth by Petitioner which would warrant a

determination by this Court that either of his District of Columbia

sentences are illegal.    Accordingly, Petitioner’s unsupported

contentions that his criminal sentences are invalid or have fully

expired will be denied as meritless.

Parole Proceedings

      As previously noted, Petitioner is serving a District of

Columbia sentence which was imposed on March 22, 1994.   Based upon

a liberal reading of the Petition, Smith asserts in part that he

was improperly denied release on parole.


                                 -4-
     Respondent notes that Smith’s parole eligibility date was

computed by the Federal Bureau of Prisons (BOP) as April 14, 2004,

approximately ten years prior to the filing of this action.    He was

afforded an initial parole hearing on January 27, 2004.   A second

parole review hearing was convened on February 4, 2009.   Smith had

a third parole review hearing on March 23, 2010, at which time the

guidelines of the former District of Columbia Board of Parole were

applied.   A parole reconsideration hearing was conducted in March,

2011.   Another parole review hearing was held on April 9, 2012 at

which tine the Parole Commission denied Smith’s parole application.

     Respondent argues that Smith has been properly denied parole

due to his failure to accept responsibility for his crimes; the

violent nature of his crimes especially the abuse of an extremely

vulnerable victim, minimal participation in institutional

programming; and his refusal to participate in sex offender

programming.   See Doc. 13, p. 7.

     Pursuant to the provisions of National Capital Revitalization

and Self-Government Improvement Act of 1997 (“Revitalization Act”),

Pub. L. No. 105-33, § 11231(a), 111 Stat. Ann. 712, 745 (effective

date Aug. 5, 1998), Petitioner and all other District of Columbia

incarcerated felons were transferred into federal custody.    Under

the Revitalization Act, the District of Columbia Parole Board

ceased operation and the United States Parole Commission (Parole

Commission) was given broad responsibilities for D.C. offenders


                                    -5-
such as Smith.

     In Sellmon v. Reilly, 551 F. Supp. 2d 66 (D. D.C.    2008), a

decision rendered by the United States District Court for the

District of Columbia, it was held that the Parole Commission’s

application of its 2000 paroling guidelines for D.C. offenders

violated the Ex Post Facto Clause.     Under Sellmon, the parole

review guidelines established by the District of Columbia Parole

Board and which were in place at the time D.C. offenders, such as

Smith, committed their crimes must be applied.3

     In 1987, the District of Columbia Parole Board established

“point based guidelines to channel its exercise of discretion in

deciding whether to award parole.”     Puifory v. Reilly, 2009 WL

839354 *2 (M.D. Pa. March 30, 2009).     Under the 1987 guidelines

each D.C. offender was assigned a Total Point Score (TPS) which was

used to determine when the prisoner should be paroled or scheduled

for another parole hearing.   The TPS “did not result in a

recommendation of the total time to be served before an offender

should be paroled.”   Id. This revised scoring system calculated a

salient factor score for determining risk of recidivism.

Specifically, the salient factor score assesses the probability

that an offender will live and remain at liberty without violating

the law.   It is then used in conjunction with points added or


     3
        Since Petitioner committed his crime after enactment of the
1987, 1991, and 1992 guidelines, all of those requirements are
applicable in his case under Sellmon.

                                 -6-
subtracted for pre - and post- incarceration factors, including

whether the prisoner’s underlying conviction was a crime of

violence or involved the death of a victim to form a base point

score which corresponds to a suggested period of incarceration for

each inmate to serve prior to release (base guideline range).    See

Jennings v. Hogsten, 2008 WL 191483 * 1 (M.D. Pa. Jan. 22, 2008).

     The D.C. Code and D.C. regulations establish that parole

decisions are within the discretion of the Parole Commission.    See

D.C. Code 24-404(a)(stating that when a prisoner meets certain

criteria, “the Commission may authorize his release on

parole”)(emphasis added);D.C. Mun. Regs. Tit. 28 § 200.1 (“In

accordance with D.C. Code § 24-204 the Board shall be authorized to

release a prisoner on parole in its discretion ...”)(emphasis

added).

     It is well-settled that “there is no constitutional or

inherent right of a convicted person to be conditionally released

before the expiration of a valid sentence."   Greenholtz v. Inmates

of Nebraska Penal & Correctional Complex, 442 U.S. 1, 7 (1979).

Similarly, the parole laws and regulations developed by the

District of Columbia do not give rise to any constitutionally

protected interest.   Ellis v. District of Columbia, 84 F.3d 1413,

1420 (D.C. Cir. 1996) (“the regulations do not give any prisoners a

liberty interest in parole”).

     The District of Columbia Court of Appeals has also determined


                                 -7-
that habeas corpus review of the denial of parole to a D.C. inmate

“is limited to a review of the procedures used by the Board.”

Smith v. Quick, 680 A.2d 396, 398 (D.C. Cir. 1996).   Even if the

Parole Commission found that Smith satisfied everything required

under the 1987 D.C. guidelines, it still had the discretion to deny

parole. Ellis v. District of Columbia, 84 F.3d at 1413, 1415 (D.C.

Cir. 1996).   Since the Parole Commission was vested with the

discretion to depart from the guidelines, federal habeas corpus

relief is only available if the parole authorities engaged in

arbitrary or irrational decision-making.

      Thus, this court's review is limited to an abuse of

discretion standard.   A federal district court needs only to

consider whether the record provides a rational basis for the

Parole Commission’s ruling.   Gambino v. Morris, 134 F.3d 156, 160

(3d Cir. 1998).    It must ensure that the Parole Commission has

followed appropriate criteria and that its “decisions are neither

arbitrary and capricious nor based on impermissible

considerations.”   Id. (citation omitted).

     Furthermore, the Third Circuit Court of Appeals has noted

that, when the Parole Commission issues any written determinations,

it "must reveal reasoning and not simply present conclusions, at

least where the reasoning is not apparent from the facts of the

case."   Marshall v. Lansing, 839 F.2d 933, 943 (3d Cir. 1988)

(emphasis in original); see also Greene v. United States Parole


                                  -8-
Comm'n, 749 F. Supp. 650, 654 (M.D. Pa. 1990).   The Court of

Appeals in Marshall added that “Congress has required the

Commission to furnish a statement of reasons to the prisoner so

that he can receive ‘an understandable explanation of his parole

status.’”   Id. at 942 (citations omitted).

     In the present case, the Parole Commission considered factors

such as the gravity of Smith’s criminal offenses (murder of one

victim and the sexual abuse of a second, eight year old victim),

his lack of accountability, and his failure to complete sex

offender programming.

     The 1987 D.C. guidelines afford substantial discretion in

granting or denying parole. Ellis, 84 F. 3d at 1416.   Second, the

factors listed as to be considered when denying parole is non-

exhaustive.   Moreover, the Parole Commission can use the nature of

a D.C. prisoner’s conviction as a basis for exceeding parole

guidelines, even if the   conviction was used in his sentence

computation pursuant to the guidelines.   See Muhammad v. Mendez,

200 F. Supp.2d 466, 473   (M.D. Pa. 2002); Jennings v. Hogsten, 2008

WL 191483 * 4-5 (M.D. Pa. Jan. 22, 2008) (consideration of similar

factors to those relied upon in the present case such as the

applicant is a more serious risk than his TPS indicated as grounds

for an upward departure are within the discretion afforded the

Parole Commission and provided a permissible rational basis to

exceed the guidelines).


                                 -9-
      This Court notes that Sellmon arguably recognized that

offense accountability is an impermissible basis for exceeding the

recommended range of service.   See Sellmon, 551 F. Supp. 2d at 88.

Rather, “the parole decision should be limited to consideration of

the offender’s risk of recidivism and institutional conduct.”

Cambrel v. Bledsoe, 2011 WL 3439199 * 10 (M.D. Pa. Aug. 5, 2011).

     Factors such as involvement in institutional programming may

be properly considered when making parole decision for District of

Columbia offender.   Hunter, 2011 WL 4528469 * 7. Moreover, the 1987

D. C. guidelines includes as factors “countervailing a

recommendation to grant parole ... whether the offender had the

opportunity, but made little or no effort toward rehabilitation or

preparation from remaining crime free if released to the community;

and the offender needs programs and/or rehabilitative services to

minimize risk to the community when actually released on parole.”

Ellis, 84 F.3d at 1416.

     Smith’s failure to complete institutional programming

addressing the underlying cause of his sexual abuse conviction is

listed as being a factor behind the adverse decision.    The nature

of Petitioner’s violent offenses was also considered.

Notwithstanding any incorrect mentioning of Petitioner’s refusal to

accept responsibility for his criminal conduct, the Parole

Commission cited permissible and legitimate reasons for denying

parole, namely the failure to participate in relevant sex offender

                                -10-
programming and the nature of his violent offenses.   Those factors

were properly considered by the Parole Commission and constituted a

rational basis for the conclusion that Petitioner posed a risk to

the community if released.

     Finally, it is noted that the challenged adverse parole

determination was set forth via a written decision which clearly

and concisely provided Smith with a rational basis underlying its

adverse determination and an understandable explanation as to why

he was being denied parole.   See generally Furnari v. Warden

Allenwood Fed. Corr. Inst., 218 F. 3d 250, 254 (3d Cir. 2000).

Pursuant to the above discussion, Petitioner is not entitled to

federal habeas corpus relief with respect to the denial of his

parole claim.

Sentence Computation

     Petitioner also contends that he was not awarded good time

credits for completion of institutional programs and that his

parole eligibility date was miscalculated.   See Doc. 1, p. 9.

Smith vaguely adds that he is being improperly confined under a

warehouse receipt.

     As previously discussed, Smith’s parole date was computed by

the Federal Bureau of Prisons (BOP) as April 14, 2004.   He was

afforded an initial parole hearing on January 27, 2004 and had

subsequent parole reviews on February 4, 2009,   March 23, 2010,

March, 2011, and April 9, 2012.


                                  -11-
      According to documents submitted by the Respondent, Petitioner

was awarded seventy-nine (79) days in accordance with the District

of Columbia Code of sentence credit for time spent incarcerated.

The Petitioner was also awarded 1,980 days of good time credit and

District of Columbia Education credit from the minimum term.   See

Doc. 13, p. 9.

      Based on this Court’s review of the record, Petitioner was

afforded with sentence credit for all time spent incarcerated as of

the filing of this action.   Moreover, documents provided by the

Respondent show that Smith was awarded all good conduct time which

he earned prior to the filing of this action.   The Petitioner has

not presented this Court with any fact which could support a

determination that he is entitled to an award of additional good

time credits.    Accordingly, Petitioner’s vague claim of improper

sentence computation and failure to award good time credit will be

denied.

Exhaustion

      Respondent also argues that Petitioner’s claims relating to

the issue of improper sentence computation should be dismissed for

his failure to exhaust administrative remedies.   See Doc. 20, p.

19.   It is suggested that although Smith initiated more than 500

administrative grievances while incarcerated, he did not properly

fully exhaust any regarding his pending claims that he is being

incarcerated on a warehouse receipt, denial of good time credits,


                                 -12-
or improper calculation of his parole eligibility date.    See id. at

p. 21.

     A party is required to exhaust administrative remedies before

seeking relief in federal court unless Congress has indicated to

the contrary or the available administrative remedies are

inherently inadequate.   Moscato v. Federal Bureau of Prisons, 98

F.3d 757, 760 (3d Cir. 1996);   Young v. Quinlan, 960 F.2d 351, 356

(3d Cir. 1992). In a subsequent ruling, the Court of Appeals for

the Third Circuit affirmed the dismissal of a § 2241 petition that

had been filed before administrative remedies had been exhausted.

Ridley v. Smith, 179 Fed. Appx. 109, 111 (3d Cir. 2006).

     Exhaustion is only excused where pursuit of administrative

remedies would be futile,   the agency's actions clearly and

unambiguously violate statutory or constitutional rights, or the

administrative procedures would be inadequate to prevent

irreparable harm.   Lyons v. U.S. Marshals, 840 F.2d 202, 205 (3d

Cir. 1988).   Unless it would be futile to pursue administrative

remedies, courts have rejected attempts to obtain judicial relief

by prisoners who have disregarded the administrative remedy

process.   See Ramsey v. United States, No. Civ. 1:CV-05-1476, 2006

WL 1412767 at *1 (M.D. Pa. May 22, 2006)(Caldwell, J.); Porte v.

Warden, FCI-Allenwood, No. Civ. 4:CV-04-1534, 2006 WL 47654 at *3-5

(M.D. Pa. Jan. 9, 2006)(Jones, J.).

     The BOP has a well established    three (3) step Administrative

                                -13-
Remedy Program whereby a federal prisoner may seek review of any

aspect of his imprisonment.   See 28 C.F.R. §§ 542.10-542.19.    After

attempting to informally resolve the issue, a BOP inmate can

initiate the first step of the grievance process by submitting      “a

formal written Administrative Remedy Request, on the appropriate

form (BP-9),” within twenty (20)   calendar days “following the date

on which the basis for the Request occurred.”   See   28 C.F.R. §

542.14(a) (1998).   The Warden has twenty (20) calendar days from

the date the Request or Appeal is filed in which to respond.     Id.

at § 542.18.

     If not satisfied with the Warden's response, an inmate may

appeal (step two) on the appropriate form (BP-10) to the Regional

Director within twenty (20) calendar days of the date the Warden

signed the response.   Id. at § 542.15.   Finally, if the inmate is

dissatisfied with the Regional Director's response, that decision

may then be appealed (step three) on the appropriate form (BP-11)

to the General Counsel within thirty (30) calendar days from the

date the Regional Director signed the response.   Id.   Additionally,

“[i]f the inmate does not receive a response within the time

allotted for reply, including extension, the inmate may consider

the absence of a response to be a denial at that level.”   Id.

     The undisputed record shows that Smith was quite familiar with

the BOP’s administrative remedy procedures as the inmate initiated

over 500 grievances while in federal custody.   It is equally

                                -14-
apparent that Petitioner initiated this federal habeas corpus

action before fully resolving his arguments of improper sentence

computation via a properly submitted final administrative BOP

appeal.   There is no indication in the record that it would be

futile for Petitioner to fully exhaust his administrative remedies

or that federal officials would not have acted on his

administrative appeal in a timely manner, and none of the other

exceptions outlined in Lyons exist.

     Based upon those factors, Smith has not demonstrated a

sufficient basis as to why he should be excused from the exhaustion

of administrative remedies requirement.   Dismissal of the sentence

computation claims for failure to exhaust administrative remedies

is also appropriate.

Conclusion

     For the reasons ser forth herein, the request for federal

habeas corpus relief will be denied.   In light of the Court’s

determination, Petitioner’s latest motion seeking preliminary

injunctive relief (Doc. 84) will be dismissed as moot.   An

appropriate Order will enter.


                          S/Richard P. Conaboy
                          RICHARD P. CONABOY
                          United States District Judge

DATED: OCTOBER 11, 2018




                                -15-
